                                                             HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     ABDIKADIR SHIRE,
11
                   Plaintiff,
12                                                      Case No. C18-333-RAJ
            v.
13                                                      ORDER
     IMMIGRATION CUSTOM
14
     ENFORCEMENT and FEDERAL
15   BUREAU OF INVESTIGATION,
16                 Defendants.
17
18
            This matter is before the Court on Abdikadir Shire’s emergency petition for writ
19
     of mandamus (Dkt.21). This case is closed. There is no viable complaint currently on
20
     file. Shire’s Complaint was dismissed without leave to amend. Because this case is
21
     closed, the Court lacks authority to consider Shire’s substantive arguments, unless he can
22
     show that he is entitled to relief from the judgment.
23
            Shire has not raised any cognizable basis for disturbing the judgment. There is no
24
     newly discovered evidence, the Court did not commit clear error, and there has been no
25
     intervening change in controlling law. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.
26
     ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
27
28   ORDER – 1
1           Accordingly, the writ is DENIED. The Clerk of Court is hereby instructed,
2    consistent with the foregoing, not to accept further filings in the above-captioned case.
3
4           DATED this 6th day of February, 2020.
5
6
7
                                                      A
                                                      The Honorable Richard A. Jones
8
                                                      United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
